

117 S1583 IS: Lake Tahoe Restoration Reauthorization Act
U.S. Senate
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1583IN THE SENATE OF THE UNITED STATESMay 12, 2021Ms. Cortez Masto (for herself, Mrs. Feinstein, Ms. Rosen, and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize the Lake Tahoe Restoration Act, and for other purposes.1.Short titleThis Act may be cited as the Lake Tahoe Restoration Reauthorization Act.2.Reauthorization of the Lake Tahoe Restoration Act(a)Cooperative authoritiesSection 4(f) of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2353; 130 Stat. 1783) is amended by striking 4 fiscal years following the date of enactment of the Water Resources Development Act of 2016 and inserting period beginning on the date of enactment of this subsection and ending on the date described in section 10(a).(b)Authorization of appropriationsSection 10(a) of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2357; 130 Stat. 1789) is amended by striking for a period and all that follows through the period at the end and inserting , to remain available until September 30, 2034..